Title: From Thomas Jefferson to Peter Early, 27 June 1806
From: Jefferson, Thomas
To: Early, Peter


                        
                            Sir
                            
                            Washington June 27. 06.
                        
                        I have recieved several respectable applications for the pardon of Jacob Ray now confined in the jail of this
                            place under a conviction for forging bank notes. as the hope of his reformation would be among the weighty inducements to
                            pardon, I wish to learn how far his former habits & course of life might justify such a hope. it is understood that he
                            was born & raised in Lunenburg county Virginia, lived some years in Rutherford county N. Carolina and in Wilkes county in Georgia, about 30. miles from you. I therefore ask
                            the favor of you to obtain for me the best information which may be within the reach of your enquiries as to his former
                            character & conduct, and to be so good as to communicate the result. the prisoner remaining in jail in the mean time
                            will be a motive for as early attention to this request as will suit your convenience. Accept my salutations and
                            assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           The honorable
                           
                        
                        
                           
                            Mr. Early near Athens 
                        
                        
                           
                           James Holland near Rutherfordton
                        
                        
                           
                           Mr. Sheet near Lunenburg court
                                house.
                        
                     
                  
                    